Per Curiam.
Application for a writ of mandamus. Relators were charged with an offense in Skagit county. They filed a motion for a change of venue. This motion was granted, and the venue was ordered changed to Whatcom county. Thereupon relators filed a motion requesting the court to modify said order so that the venue might be changed to Snohomish county. This motion was denied, and relators now seek this writ.
We are of the opinion that the writ should not issue, for the reason that, if. the court erred in refusing to send the case to Snohomish county, that error may be reviewed upon appeal from a final judgment in the case. The fact that this order was made by the court in Skagit county while final judgment may be rendered by the court in Whatcom county *148is of no importance, because an appeal from a final judgment searches the whole record of the case, whether made by more than one judge or in more than one county.
The writ is therefore denied.